Tish, J.
1. While the answer to a writ of certiorari can not he written, or dictated, by either of the parties to the case, or an attorney therein, or any other person interested in the case, the trial magistrate or judge may, if he chooses, without suggestion from party, counsel, or other interested person, adopt, either in whole or in part, as his answer the allegations of fact contained in the petition for certiorari, and such answer will be good. Davis v. Rhodes, 112 Ga. 106 (5).
2. The evidence being conflicting, the discretion of a judge of the superior court in sustaining a certiorari and granting a new trial will not be interfered with by this court. Strickland v. Reese, 110 Ga. 263.

Judgment affirmed.


All the Justices concurring.